Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51, 55, 59-62, 64, and 66-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391).
Regarding claim 51, Marcin teaches a method for treating water, comprising: supplying an aqueous input stream comprising at least one suspended and/or emulsified immiscible phase to a chemical coagulation apparatus ([0148]); adding, within the chemical coagulation apparatus, an amount of an inorganic coagulant (108), an amount of a strong base (111), and an amount of a polyelectrolyte such as a polyacrylamide (113) to the aqueous input stream to form a chemically-treated stream; and flowing the chemically-treated stream to a suspended solids removal apparatus (114) configured to remove at least a portion of suspended solids from the chemically-treated stream to form a contaminant-diminished stream, wherein each of the chemically-treated stream and the contaminant-diminished stream has a pH of about 8 or less (Figs. 1A-1C and [0120], [00148]-[00154]).
Marcin fails to teach the temperature of the streams in the system.  Ylikangas teaches that is common for coagulants and flocculants to treat streams with temperatures ranging from 0-100 degrees C, which overlaps the range claimed ([0037]).  Thus, it would have been obvious for the streams to be in the temperature range claimed as they are known and used temperature ranges for coagulating/flocculating wastewater.  Further, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.”).
Regarding claim 55, Marcin teaches that the coagulant is aluminum based ([0148]).
Regarding claim 59, Marcin teaches that the suspended solids removal apparatus is gravity based ([0150]). 
Regarding claim 60, Marcin does not detail the ratio of solids containing stream to contaminant diminished stream.  However, it is Examiner’s position one skilled in the art would have found it obvious to apply the Marcin process to a variety of streams containing various amounts of suspended solids.  As such, one skilled in the art would 
Regarding claim 61, Marcin teaches that multiple solid liquid separators can be used and that such separators can be centrifuges, belt presses, or filter presses ([0143]).
Regarding claim 62, Marcin teaches that at least a portion of the contaminant diminished stream is treated to remove salts via a crystallizer and the stream is then subject to evaporation (Fig. 1C) thereby removing at least a portion of the water from contaminant diminished stream.  
Regarding claim 64, Marcin teaches that the incoming stream can have solids content over 100,000 mg/L ([0082]).
Regarding claim 66, Marcin teaches a similar input stream having a range within the taught range for the amount of suspended solids (see claim 36 above).  Thus, one skilled in the art would expect similar properties to the stream, such as the same/similar values for a Pt-Co color value even if not explicitly stated (MPEP 2112 “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claim 67, Marcin teaches that after treatment, the concentrations of the various solids can be as low as 100 ppb, which is less than 50% of the total suspended concentration in the incoming stream ([0082] and [0111]).
Regarding claim 68, similar to claim 66 above, Marcin teaches a similar input stream having a range within the taught range for the amount of suspended solids (see claim 67 above).  Thus, one skilled in the art would expect similar properties to the stream, such as the same/similar values for a Pt-Co color value even if not explicitly stated. 
Regarding claim 69, Marcin does not detail the residence time of the input stream in the apparatus during the treatment method.  However, such a change would be considered a result effective variable as the longer the stream is treated, the greater degree of treatment and the lower residence time equates to a less treated stream.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding.).
Regarding claims 70-73, Marcin teaches that calcium and magnesium ions are removed via precipitation into insoluble forms ([0162]).  Regarding the formation of calcium hydroxide, as stated by Applicant on Page 15, lines 3-14, the calcium and magnesium ions are precipitated when sodium hydroxide/caustic soda is added.  Marcin teaches that caustic soda is added to the wastewater that contains calcium ions and the inherent effect of forming calcium hydroxide would be expected.    
It is noted that Marcin does not specifically teach that the Ca and Mg ions are precipitated in the chemical coagulation apparatus.  However, as stated by Applicant on Page 15, lines 3-14, the calcium and magnesium ions are precipitated when certain bases/alkalis are added.  Marcin teaches a hydroxide base being added and that the same ions are present.  Thus, one skilled in the art would have found the precipitation reaction inherent due to the addition of the identical base to a wastewater having similar contaminants, or it would have been obvious for one skilled in the art to have an expectation that precipitation would occur due to the identical method steps.  
Regarding claim 74, as discussed above in claim 51, Marcin in view of Ylikangas teaches that precipitation reactions/treatment of wastewater occur over a wide range of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391) as applied to claim 51 above, and further in view of Swisher (US 2009/0127210).
Regarding claims 52-54, Marcin teaches that an aluminum inorganic coagulant is used but fails to teach the specifics of the coagulant, such as being cationic, level of basicity, and molecular weight.  Swisher teaches that common aluminum coagulants used in wastewater treatment are cationic polyaluminum coagulants ([0042]).  Thus, it would have been obvious to provide the known cationic polyaluminum coagulant in Swisher as the specific aluminum coagulant in Marcin as it is known and used at the time of invention and one skilled in the art would have a reasonable expectation of success in using said polyaluminum coagulant in order to treat wastewater.  It is submitted that the known polyaluminum coagulants would have the level of basicity claimed and the molecular weight claimed, or it would have been obvious as such are properties of the known polyaluminum coagulants available (MPEP 2112.01).  

Claims 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391) as applied to claim 51 above, and further in view of Yuan et al. (US 2014/0116956).
Regarding claims 56-58, Marcin teaches that the polyelectrolyte flocculant is a polyacrylamide ([0120]), but fails to teach the specifics of the polyacrylamide, such as being anionic and of a certain molecular weight.  Yuan teaches that in treating wastewater streams, anionic polyacrylamide flocculants are used wherein the molecular weight overlaps the range claimed ([0040]).  Thus, one skilled in the art would have found it obvious to use the polyacrylamide in Yuan as the specific polyacrylamide flocculant in Marcin in order to effectively remove the contaminants from the wastewater stream.  

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391) as applied to claim 62 above, and further in view of Antar et al. (US 2014/0197022).
Regarding claims 63, Marcin teaches the use of desalination techniques such as an evaporator/humidifier, but fails to teach the evaporated water being further treated with a dehumidifying stage to produce desalinated water.  Antar teaches a dehumidifier used in conjunction with a humidifier/evaporator in order to produce desalinated water (abstract and Fig. 4).  Thus, it would have been obvious to provide a dehumidifier used in conjunction with the humidifier/evaporator in order to produce desalinated water from the evaporated water.  

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391) as applied to claim 51 above, and further in view of Lombardi et al. (US 2007/0102359).
Regarding claim 65, Marcin teaches that the Marcin system is applied to produced water from oil/gas processes [0002]-[0004]).  Marcin fails to teach that the specific components of the produced water includes humic acid/fulvic acid.  Lombardi teaches that produced waters typically contain organic acids such as humic acid ([0061]).  Thus, one skilled in the art would have found it obvious to treat produced water input streams that contain humic acid as produced waters in Marcin would typically include humic acid components.

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391) as applied to claim 51 above, and further in view of Cote et al. (US 2014/0231389).
Regarding claim 75, Marcin generically teaches that the suspended solids removal apparatus is done by gravity based separation ([0150]) but fails to explicitly teach the gravity based separation being done via a lamella clarifier. Cote teaches common settling/gravity settling devices would include lamella clarifiers ([0027]). As Marcin broadly teaches gravity separation means, one skilled in the art would have found it obvious to look to the art for specific examples of known and used gravity based solid separators. Therefore, one skilled in the art would have found it obvious to provide a lamella clarifier as the specific gravity solids separator in Marcin as it is a known and used gravity solids separator in the art at the time of invention and there would be a reasonable expectation of success in doing so. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777